
	
		IV
		House Calendar No. 153
		111th CONGRESS
		2d Session
		H. RES. 994
		[Report No.
		  111–404]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 16, 2009
			Mr. Wolf submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			January 27, 2010
			Reported adversely from the Committee on
			 the Judiciary, referred
			 to the House Calendar, and ordered to be printed
		
		RESOLUTION
		Directing the Attorney General to transmit
		  to the House of Representatives all information in the Attorney General’s
		  possession relating to the decision to dismiss United States v. New Black
		  Panther Party.
	
	
		That the Attorney General is directed to
			 transmit to the House of Representatives, not later than 14 days after the date
			 of adoption of this resolution, copies of any document, memo, or correspondence
			 of the Department of Justice with regard to United States v. New Black Panther
			 Party, or any portion of any such document, memo, or correspondence that refers
			 or relates to—
			(1)any department communications with regard
			 to the case between November 5, 2008, and November 15, 2009;
			(2)any communication with the defendants or
			 the defendants’ attorneys between November 5, 2008, and November 15,
			 2009;
			(3)any communication with third-party
			 organizations or individuals between November 5, 2008, and November 15, 2009;
			 or
			(4)any evidence with
			 regard to the dismissal of the case.
			
	
		January 27, 2010
		Reported adversely from the Committee on
		  the Judiciary, referred
		  to the House Calendar, and ordered to be printed
	
